Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.
 
Response to Arguments
Applicant’s arguments directed to the Section 103 rejections have been considered but they have been rendered moot in view of the new grounds of rejection set forth below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2004/0081123 A1 to Krishnan et al., in view of U.S. Patent Publication No. 2008/0039098 A1 to Papasakellariou et al.
As to claim 2, Krishnan discloses A data communication method of performing transmission and reception of data between a mobile terminal and a base station, the method comprising: 
performing, by the mobile terminal, a reference signal transmission process of transmitting a reference signal used for performing measurement to the base station (paragraphs 42-43, disclosing “pilots”, i.e., “reference signals”, “on the uplink by the terminals to allow the access point to estimate the uplink channel”; further see paragraphs 96-97 and Fig. 6, “pilot segment 622”, disclosing “transmitting a reference signal used for performing measurement to the base station”); 
a response signal transmission process of transmitting a response signal to the base station in accordance with a result of reception of the data transmitted from the base station (see paragraphs 96-97 and Fig. 6, disclosing the transmission of “acknowledgement[s]” on the uplink, i.e., the recited “response signal”, teaching this limitation to a PHOSITA); and 
a control process of controlling the response signal transmission process to transmit the response signal by using a resource region other than a resource region for transmission of the reference signal (paragraphs 96-97 and Fig. 6, disclosing that the transmission of pilot signals and the transmission of acknowledgements take place respectively in different “segments” separated from each other in time, e.g., “pilot segment 622” is used for transmission pilots and “signaling segment 624” is used for transmitting acknowledgements, teaching this limitation)
Krishnan does not appear to explicitly disclose a “sounding reference signal”.
Papasakellariou discloses a sounding reference signal (paragraphs 1-5, 18-19, disclosing “reference signal” that “is sometimes also referred to as a pilot signal” and is used for “channel 
Sounding reference signals are a type of pilot signal (paragraphs 1-5, 18-19, disclosing “reference signal” that “is sometimes also referred to as a pilot signal” and is used for “channel estimation, chanel sounding for channel quality estimation …”, teaching that “reference signal” RS are an embodiment of “sounding reference signal”).
As of the date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Papasakellariou, in conjunction with and modifying the teachings of Krishnan, to reject this claim.  It would have been obvious to a PHOSITA to incorporate and/or substitute the “sounding reference signal” disclosed in Papasakellariou, with/for the “pilots” disclosed in Krishna, since both signals are UL signals that are used for channel estimation/measurement. Furthermore, in view of Papasakellariou’s teaching that a sounding reference signal is a kind of pilot, and the fact that SRSs and pilots are both pure data/information elements, it is clear that a PHOSITA would have been motivated to integrate, incorporate and/or substitute Papasakellariou’s sounding reference signal into Krishnan’s pilot signals, so that Krishnan’s teaching of “performing, by the mobile terminal, a reference signal transmission process of transmitting a reference signal used for performing measurement to the base station” and “a control process of controlling the response signal transmission process to transmit the response signal by using a resource region other than a resource region for transmission of the reference signal” is combinable with Papasakellariou’s teachings of “Sounding reference signals are a type of pilot signal” to reject “performing, by the mobile terminal, a reference signal transmission process of transmitting a sounding reference signal used for performing measurement to the base station” and “a control process of controlling the response signal transmission process to transmit the response signal by using a resource region other than a resource region for transmission of the sounding reference signal”.  Please note that, aside from the teachings cited and discussed herein, 
AS to claims 3 and 4, please see rejection for claim 2.
As to claim 5, Krishnan and Papasakellariou teach the method as in the parent claim 2. 
Krishnan discloses the control process controls the response signal transmission process to transmit the response signal, at a certain timing, by using a resource region that is different than a resource region for transmission of the reference signal in both a frequency domain and a time domain (paragraphs 42-43, disclosing “pilots”, i.e., “reference signals”; paragraphs 96-97 and Fig. 6, disclosing the transmission of “acknowledgement[s]” on the uplink, i.e., the recited “response signals”; paragraphs 96-97 and Fig. 6, disclosing that the transmission of pilot signals and the transmission of acknowledgements take place respectively in different “segments” separated from each other in time, e.g., “pilot segment 622” is used for transmission pilots and “signaling segment 624” is used for transmitting acknowledgements, teaching “different … in the time domain”; further see Figs. 3-4 and paragraphs 14-18, 47-49, in reference to paragraphs 96-97, teaching that “subband multiplexing” may be used at “pilot segment 622” and “signaling segment 624” for transmission of the pilot/reference-signal and acknowledgement/response-signal, respectively, where subband multiplexing entails 
Krishnan does not appear to explicitly disclose a “sounding reference signal”.
Papasakellariou discloses a sounding reference signal (paragraphs 1-5, 18-19, disclosing “reference signal” that “is sometimes also referred to as a pilot signal” and is used for “channel estimation, chanel sounding for channel quality estimation …”, teaching that “reference signal” RS are an embodiment of “sounding reference signal”);
Sounding reference signals are a type of pilot signal (paragraphs 1-5, 18-19, disclosing “reference signal” that “is sometimes also referred to as a pilot signal” and is used for “channel estimation, chanel sounding for channel quality estimation …”, teaching that “reference signal” RS are an embodiment of “sounding reference signal”).
AS of the date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Papasakellariou, in conjunction with and modifying the teachings of Krishnan, to reject this claim.    It would have been obvious to a PHOSITA to incorporate and/or a sounding reference signal is a kind of pilot, and the fact that SRSs and pilots are both pure data/information elements, it is clear that a PHOSITA would have been motivated to integrate, incorporate and/or substitute Papasakellariou’s sounding reference signal into Krishnan’s pilot signals and teachings discussed above, to reject this claim, i.e., “the control process controls the response signal transmission process to transmit the response signal, at a certain timing, by using a resource region that is different than a resource region for transmission of the reference signal in both a frequency domain and a time domain even when the sounding reference signal is not being transmitted at the certain timing.” Please note that, aside from the teachings cited and discussed herein, Papasakellariou is not being cited for other disclosed features not relevant to the teachings discussed herein. The cited references are in the same field of endeavor regarding wireless resource [time-frequency] allocation and organization for control signaling.  The suggestion/motivation would have been to improve the robustness, efficiency, and flexibility in time-frequency wireless resource multiplexing/utilization for control signaling such as pilots and sounding reference signals. (Papasakellariou, paragraphs 1-5; Krishnan, paragraphs 1-18)  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claims 6 and 7, please see rejection for claim 5.
As to claim 8, Krishnan and Papasakellariou teach the method as in the parent claim 2. 
Krishnan does not appear to explicitly disclose “wherein a scheduling request signal is transmitted by using the resource region for transmission of the sounding reference signal”.

Further note that in the same RSMB, RSs from two UEs assigned to that RSMB may be transmitted, where one such RS may trigger a reallocation of RSMB resources, such RS thus teaching an embodiment of “scheduling request”, whereas the other RS would teach the recited “SRS”, as discussed above [paragraphs 1-5], and since these two RS are transmitted in the same RSMB, they are “transmitted by using the [same] resource region”, teaching this limitation).
AS of the date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Papasakellariou, in conjunction with and modifying the teachings of Krishnan, to reject this claim.    It would have been obvious to a PHOSITA to incorporate and/or a sounding reference signal is a kind of pilot, and the fact that SRSs and pilots are both pure data/information elements, it is clear that a PHOSITA would have been motivated to integrate, incorporate and/or substitute Papasakellariou’s sounding reference signal into Krishnan’s pilot signals and relevant teachings, and that a PHOSITA would have found it obvious to combine Papasakellariou’s teachings above with Krishnans’s teachings, to reject this claim. The cited references are in the same field of endeavor regarding wireless resource [time-frequency] allocation and organization for control signaling.  The suggestion/motivation would have been to improve the robustness, efficiency, and flexibility in time-frequency wireless resource multiplexing/utilization for control signaling such as pilots and sounding reference signals. (Papasakellariou, paragraphs 1-5; Krishnan, paragraphs 1-18)  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claims 9 and 10, please see rejection for claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463